DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 10/27/2020, in which claims 1-30 are presented for examination, wherein claims 1, 13, 22, 27 are recited in independent form. The present Application claims priority to Provisional Application 62/949,959 with a filing date of 12/18/2019.
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art, without importing limitations from the specification.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is only limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 13-20, 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20190103908 to Yu et al (hereinafter d1) in view of United States Patent Application Publication US-20190320469 to Huang et al (hereinafter d2).
 	 Regarding claim 1, as to the limitation “A method of wireless communication by a user equipment (UE), comprising” d1 teaches a system including a UE and a Base Stations (see d1 Fig. 1, elements 101, 102) wherein the UE includes at least a memory storing instructions (see d1 Fig. 2 element 234, para. 0029), a processor coupled to the memory (see d1 Fig. 2 element 233, para. 0029); wherein the BS includes at least a memory storing instructions (See d1 Fig. 2 element 214, para. 0028), a processor coupled to the memory (see d1 Fig. 2 element 213, para. 0028), wherein the devices are controlled to execute methods between the UE and BS (see d1 Fig. 3 para. 0033-0034);
as to the limitations “receiving, from a base station, signaling indicating one or more uplink transmission configuration indicator (TCI) states” d1 discloses reception of configuration for beam indication table at the UE from the BS via signaling (see d1 Fig. 3 step 331 para. 0033) wherein the configuration for beam indication table includes TCI states (see d1 Fig. 4, para. 0034);

as to the limitations “configuring, based on the signaling indicating the one or more uplink TCI states, the one or more uplink TCI states to be used by the UE for uplink transmissions” d1 discloses BS  providing the  UE configuration related to beam indication table, wherein the configuration comprises UL RS resource configuration, UL RS transmission information; the BS provides beam indication for UL transmission wherein the beam indication can be UL RS, UL control channel, UL data channel, further, the beam indication can refer to purely DL RS, or purely UL RS, or both DL and UL RSs; the UE performs corresponding UL transmission based on the configuration and the beam indication (see d1 para. 0033) which is reasonably construed as suggesting configuring, however, d1 does not appear to explicitly disclose “configuring, based on the signaling indicating the one or more uplink TCI states, the one or more uplink TCI states to be used by the UE for uplink transmissions”, although the disclosure of d1 is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d2 which, in a similar field of endeavor of wireless communication systems, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication including configuration at a UE of TCI states based on received TCI received via signaling (see d2 para. 0118-0122). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of configuring, based on the 
Regarding claim 2, as to the limitation “The method of claim 1, further comprising: receiving, from the base station, signaling indicating a codepoint that schedules one or more of the uplink transmissions” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose signaling indicating a codepoint that schedules one or more of the uplink transmissions (see d2 para. 0121-0123). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of signaling indicating a codepoint that schedules one or more of the uplink transmissions as taught by d2.  One of ordinary skill in 
Regarding claim 3, as to the limitation “The method of claim 2, wherein the codepoint is a code, a string, or one or more bits of a downlink configuration indicator (DCI)” d1 in view of d2 disclose claim 2 as set forth above, d1 in view of d2 also disclose the codepoint is a code, a string, or one or more bits of a downlink configuration indicator (DCI) (see d2 para. 0121-0123).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of wherein the codepoint is a code, a string, or one or more bits of a downlink configuration indicator (DCI) as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve communication efficiency (see d2 para. 0279) as is 
Regarding claim 4, as to the limitation “The method of claim 1, further comprising: transmitting, to the base station, an indication of one or more capabilities of the UE, wherein the receiving the signaling is in response to the indication being transmitted” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose transmitting, to the base station, an indication of one or more capabilities of the UE, wherein the receiving the signaling is in response to the indication being transmitted (see d1 Fig. 3 step 321, para. 0032).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of wherein the codepoint is a code, a string, or one or more bits of a downlink configuration indicator (DCI) as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve communication efficiency (see d2 para. 0279) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and 
Regarding claim 5, as to the limitation “The method of claim 1, wherein the signaling indicating the one or more uplink TCI states is indicated via a mapping of the one or more uplink TCI states to a single uplink TCI codepoint” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose signaling indicating the one or more uplink TCI states is indicated via a mapping of the one or more uplink TCI states to a single uplink TCI codepoint (see d2 para. 0121-0128). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of signaling indicating the one or more uplink TCI states is indicated via a mapping of the one or more uplink TCI states to a single uplink TCI codepoint as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve communication efficiency (see d2 para. 0279) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before 
Regarding claim 6, as to the limitation “The method of claim 1, wherein the signaling indicating the one or more uplink TCI states is received via one or more of a downlink configuration indicator (DCI) signal, a media access control - control element (MAC-CE) signal, or a radio resource control (RRC) signal” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose reception via at least a DCI (see d1 para. 0034, 0037).
Regarding claim 7, as to the limitation “The method of claim 1, wherein the signaling indicates the one or more uplink TCI states via a mapping of the one or more uplink TCI states to a single composite multiple transmission and reception point (mTRP) uplink TCI state” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose uplink TCI states via a mapping of the one or more uplink TCI states to a single composite multiple transmission and reception point (mTRP) uplink TCI state (see d2 para. 0241-0245).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of indicating one or more uplink TCI states via a mapping of the one or more uplink TCI states to a single composite multiple 
Regarding claim 8, as to the limitation “The method of claim 1, wherein the uplink transmissions are one or more of a sounding reference signal (SRS), a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), or a physical random access channel (PRACH)” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose uplink transmission including at least one or more of SRS, PUCCH, PUSCH, PRACH (see d2 para. 0130).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of uplink transmissions are one or more of a sounding reference signal (SRS), a physical uplink control channel (PUCCH), a physical 
Regarding claim 13, as to the limitation “A method of wireless communication by a base station, comprising:” d1 teaches a system including a UE and a Base Stations (see d1 Fig. 1, elements 101, 102) wherein the UE includes at least a memory storing instructions (see d1 Fig. 2 element 234, para. 0029), a processor coupled to the memory (see d1 Fig. 2 element 233, para. 0029); wherein the BS includes at least a memory storing instructions (See d1 Fig. 2 element 214, para. 0028), a processor coupled to the memory (see d1 Fig. 2 element 213, para. 0028), wherein the devices are controlled to execute methods between the UE and BS (see d1 Fig. 3 para. 0033-0034);
as to the limitations “determining one or more capabilities of a user equipment (UE)” d1 discloses reception of reception of UE capability information (see d1 Fig. 3 step 321 para. 0032);

as to the limitations d1 discloses “transmitting, to the UE, signaling of the one or more uplink TCI states” d1 discloses transmitting to the UE uplink TCI states (see d1 Fig. 3 step 331, 341 para. 0033) wherein the information includes UL TCI states (see d1 para. 0034) which is reasonably construed as suggesting configuring, however, d1 does not appear to explicitly disclose “uplink TCI states”, although the disclosure of d1 is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d2 which, in a similar field of endeavor of wireless communication systems, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication including configuration at a UE of TCI states based on received TCI received via signaling (see d2 para. 0118-0122). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of signaling of the one or more uplink TCI states as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve communication efficiency (see d2 para. 0279) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective 
Regarding claim 14, as to the limitation “The method of claim 13, further comprising: mapping the one or more uplink TCI states to a codepoint of a signal that schedules one or more uplink transmissions; and transmitting, to the UE, signaling indicating the codepoint” d1 in view of d2 disclose claim 13 as set forth above, d1 in view of d2 also disclose signaling indicating a codepoint that schedules one or more of the uplink transmissions including mapping TCI states to codepoints and transmission of signaling indicating codepoints (see d2 para. 0121-0123). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of mapping the one or more uplink TCI states to a codepoint of a signal that schedules one or more uplink transmissions; and transmitting, to the UE, signaling indicating the codepoint as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve communication efficiency (see d2 para. 0279) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of 
Regarding claim 15, as to the limitation “The method of claim 14, wherein the codepoint is a code, a string, or one or more bits of a downlink configuration indicator (DCI) d1 in view of d2 disclose claim 14 as set forth above, d1 in view of d2 also disclose the codepoint is a code, a string, or one or more bits of a downlink configuration indicator (DCI) (see d2 para. 0121-0123).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of wherein the codepoint is a code, a string, or one or more bits of a downlink configuration indicator (DCI) as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve communication efficiency (see d2 para. 0279) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved communication efficiency with no undue experimentation and 
Regarding claim 16, as to the limitation “The method of claim 13, further comprising: receiving, from the UE, an indication of the one or more capabilities of the UE, wherein the determining the one or more capabilities of the UE is in response to receiving the indication” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose transmitting, to the base station, an indication of one or more capabilities of the UE, wherein the receiving the signaling is in response to the indication being transmitted (see d1 Fig. 3 step 321, para. 0032).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of wherein the codepoint is a code, a string, or one or more bits of a downlink configuration indicator (DCI) as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve communication efficiency (see d2 para. 0279) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved communication efficiency with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the 
Regarding claim 17, as to the limitation “The method of claim 13, the determining the one or more capabilities of the UE is based on a stored setting” d1 in view of d2 disclose claim 13 as set forth above, d1 in view of d2 also disclose signaling indicating the one or more uplink capabilities of the UE is based on a stored setting (see d2 para. 0118, 0122, 0131). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of determining the one or more capabilities of the UE is based on a stored setting as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve communication efficiency (see d2 para. 0279) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved communication efficiency with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 

Regarding claim 19, as to the limitation “The method of claim 18, wherein the uplink transmission is one of a sounding reference signal (SRS), a physical uplink control channel (PUCCH), physical uplink shared channel (PUSCH), or physical random access channel (PRACH)” d1 in view of d2 disclose claim 18 as set forth above, d1 in view of d2 also disclose uplink transmission including at least one or more of SRS, PUCCH, PUSCH, PRACH (see d2 para. 0130).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of uplink transmissions are one or more of a sounding reference signal (SRS), a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), or a physical random access channel (PRACH) as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve communication efficiency (see d2 para. 0279) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved communication efficiency with no undue experimentation and 
Regarding claim 20, as to the limitation “The method of claim 13, wherein the signaling of the one or more uplink TCI states is transmitted via one or more of a downlink configuration indicator (DCI) signal, a media access control - control element (MAC-CE) signal, or a radio resource control (RRC) signal” d1 in view of d2 disclose claim 13 as set forth above, d1 in view of d2 also disclose reception via at least a DCI (see d1 para. 0034, 0037).
Regarding claim 22, as to the limitation “A user equipment (UE), comprising: a memory storing instructions; and one or more processors communicatively coupled to the memory and configured to:” d1 teaches a system including a UE and a Base Stations (see d1 Fig. 1, elements 101, 102) wherein the UE includes at least a memory storing instructions (see d1 Fig. 2 element 234, para. 0029), a processor coupled to the memory (see d1 Fig. 2 element 233, para. 0029); wherein the BS includes at least a memory storing instructions (See d1 Fig. 2 element 214, para. 0028), a processor coupled to the memory (see d1 Fig. 2 element 213, para. 0028), wherein the devices are controlled to execute methods between the UE and BS (see d1 Fig. 3 para. 0033-0034);
as to the limitations “receive, from a base station, signaling indicating one or more uplink transmission configuration indicator (TCI) states” d1 discloses reception of configuration for beam indication table at the UE from the BS via signaling (see d1 Fig. 3 step 331 para. 0033) 
as to the limitations d1 discloses “transmit, to the base station, the uplink transmissions based on the one or more uplink TCI states” d1 discloses UL transmission base on UL beam indication (i.e. TCI states) (see d1 Fig. 3 step 351, para. 0033, 0034);
as to the limitations “configure, based on the signaling indicating the one or more uplink TCI states, the one or more uplink TCI states to be used by the UE for uplink transmissions” d1 discloses BS  providing the  UE configuration related to beam indication table, wherein the configuration comprises UL RS resource configuration, UL RS transmission information; the BS provides beam indication for UL transmission wherein the beam indication can be UL RS, UL control channel, UL data channel, further, the beam indication can refer to purely DL RS, or purely UL RS, or both DL and UL RSs; the UE performs corresponding UL transmission based on the configuration and the beam indication (see d1 para. 0033) which is reasonably construed as suggesting configuring, however, d1 does not appear to explicitly disclose “configuring, based on the signaling indicating the one or more uplink TCI states, the one or more uplink TCI states to be used by the UE for uplink transmissions”, although the disclosure of d1 is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d2 which, in a similar field of endeavor of wireless communication systems, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication including configuration at a UE of TCI states based on received TCI received via signaling (see d2 para. 0118-0122). 

Regarding claim 23, as to the limitation “The UE of claim 22, wherein the one or more processors is further configured to receive, from the base station, signaling indicating a codepoint that schedules one or more of the uplink transmissions” d1 in view of d2 disclose claim 22 as set forth above, d1 in view of d2 also disclose signaling indicating a codepoint that schedules one or more of the uplink transmissions (see d2 para. 0121-0123). 

Regarding claim 24, as to the limitation “The UE of claim 23, wherein the codepoint is a code, a string, or one or more bits of a downlink configuration indicator (DCI)” d1 in view of d2 disclose claim 23 as set forth above, d1 in view of d2 also disclose the codepoint is a code, a string, or one or more bits of a downlink configuration indicator (DCI) (see d2 para. 0121-0123).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of wherein the codepoint is a 
Regarding claim 25, as to the limitation “The UE of claim 22, wherein the one or more processors is further configured to transmit, to the base station, an indication of one or more capabilities of the UE, wherein the signaling is received in response to the indication being transmitted” d1 in view of d2 disclose claim 22 as set forth above, d1 in view of d2 also disclose transmitting, to the base station, an indication of one or more capabilities of the UE, wherein the receiving the signaling is in response to the indication being transmitted (see d1 Fig. 3 step 321, para. 0032).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of wherein the codepoint is a 
Regarding claim 26, as to the limitation “The UE of claim 22, wherein the signaling indicating the one or more uplink TCI states is indicated via a mapping of the one or more uplink TCI states to a single uplink TCI codepoint” d1 in view of d2 disclose claim 22 as set forth above, d1 in view of d2 also disclose signaling indicating the one or more uplink TCI states is indicated via a mapping of the one or more uplink TCI states to a single uplink TCI codepoint (see d2 para. 0121-0128). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of signaling indicating the one or more uplink TCI states is indicated via a mapping of the one or more uplink TCI states to a single 
Regarding claim 27, as to the limitation “A base station, comprising: a memory storing instructions; and one or more processors communicatively coupled to the memory and configured to:” d1 teaches a system including a UE and a Base Stations (see d1 Fig. 1, elements 101, 102) wherein the UE includes at least a memory storing instructions (see d1 Fig. 2 element 234, para. 0029), a processor coupled to the memory (see d1 Fig. 2 element 233, para. 0029); wherein the BS includes at least a memory storing instructions (See d1 Fig. 2 element 214, para. 0028), a processor coupled to the memory (see d1 Fig. 2 element 213, para. 0028), wherein the devices are controlled to execute methods between the UE and BS (see d1 Fig. 3 para. 0033-0034);

as to the limitations “determine one or more uplink transmission configuration indicator (TCI) states for the UE to use based on the one or more capabilities” d1 discloses determining by UE UL transmission configuration based on UE capabilities (see d1 para. 0032-0033);
as to the limitations d1 discloses “transmit, to the UE, signaling of the one or more uplink TCI states” d1 discloses transmitting to the UE uplink TCI states (see d1 Fig. 3 step 331, 341 para. 0033) wherein the information includes UL TCI states (see d1 para. 0034) which is reasonably construed as suggesting configuring, however, d1 does not appear to explicitly disclose “uplink TCI states”, although the disclosure of d1 is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d2 which, in a similar field of endeavor of wireless communication systems, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication including configuration at a UE of TCI states based on received TCI received via signaling (see d2 para. 0118-0122). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of signaling of the one or more uplink TCI states as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve communication efficiency (see d2 para. 0279) as is suggested by d2.  D2 is related to d1 in a similar field of 
Regarding claim 28, as to the limitation “The base station of claim 27, wherein the one or more processors is further configured to: map the one or more uplink TCI states to a codepoint of a signal that schedules one or more uplink transmissions; and transmit, to the UE, signaling indicating the codepoint” d1 in view of d2 disclose claim 27 as set forth above, d1 in view of d2 also disclose signaling indicating a codepoint that schedules one or more of the uplink transmissions including mapping TCI states to codepoints and transmission of signaling indicating codepoints (see d2 para. 0121-0123). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of mapping the one or more uplink TCI states to a codepoint of a signal that schedules one or more uplink transmissions; and transmitting, to the UE, signaling indicating the codepoint as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve communication efficiency (see d2 para. 0279) as is suggested by 
Regarding claim 29, as to the limitation “The base station of claim 28, wherein the codepoint is a code, a string, or one or more bits of a downlink configuration indicator (DCI)” d1 in view of d2 disclose claim 28 as set forth above, d1 in view of d2 also disclose the codepoint is a code, a string, or one or more bits of a downlink configuration indicator (DCI) (see d2 para. 0121-0123).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of wherein the codepoint is a code, a string, or one or more bits of a downlink configuration indicator (DCI) as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve communication efficiency (see d2 para. 0279) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be 
Regarding claim 30, as to the limitation “The base station of claim 27, wherein the one or more processors is further configured to: receive, from the UE, an indication of the one or more capabilities of the UE, wherein the one or more capabilities of the UE is determined in response to receiving the indication” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose transmitting, to the base station, an indication of one or more capabilities of the UE, wherein the receiving the signaling is in response to the indication being transmitted (see d1 Fig. 3 step 321, para. 0032).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of wherein the codepoint is a code, a string, or one or more bits of a downlink configuration indicator (DCI) as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve communication efficiency (see d2 para. 0279) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be .
Claims 9-12, 21 are rejected under 35 U.S.C. 103 as being unpatentable over d1 in view of d2 in view of United States Patent Application Publication US-20210076388 et al (hereinafter d3) 
 	 Regarding claim 9, as to the limitation “The method of claim 1, wherein the one or more uplink TCI states are based on one or more of a space division multiplexing (SDM) scheme, a frequency division multiplexing (FDM) scheme, or a time division multiplexing (TDM) scheme”d1 in view of d2 discloses claim 1 as set forth above, however, d1 does not appear to explicitly disclose “wherein the one or more uplink TCI states are based on one or more of a space division multiplexing (SDM) scheme, a frequency division multiplexing (FDM) scheme, or a time division multiplexing (TDM) scheme”, although the disclosure of d1 is particularly relevant to the limitation, in order to provide the most complete and effective examination, attention is directed to d3 which, in a similar field of endeavor of wireless communication systems, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication including SDM (see d3 para. 0017), FDM (see d3 para. 0018) and TDM (see d3 para. 0019-0020) in connection with TCI states.

Regarding claim 10, as to the limitation “The method of claim 9, wherein when the one or more uplink TCI states are based on the SDM scheme, the uplink transmissions are transmitted simultaneously in overlapped frequency resources” d1 in view of d2 in view of d3 disclose claim 9 as set forth above, d1 in view of d2 in view of d3 disclose uplink TCI states are 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of one or more uplink TCI states are based on the SDM scheme, the uplink transmissions are transmitted simultaneously in overlapped frequency resources as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 with d3 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to enable the trade-off of resource and spectrum efficiency at a network (see d3 para. 0021) as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 to yield the predictable result to enable the trade-off of resource and spectrum efficiency at a network with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 11, as to the limitation “The method of claim 9, wherein when the one or more uplink TCI states are based on the FDM scheme, the uplink transmissions are transmitted simultaneously in non-overlapped frequency resources” d1 in view of d2 in view of 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of uplink TCI states are based on the FDM scheme, the uplink transmissions are transmitted simultaneously in non-overlapped frequency resources as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 with d3 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to enable the trade-off of resource and spectrum efficiency at a network (see d3 para. 0021) as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 to yield the predictable result to enable the trade-off of resource and spectrum efficiency at a network with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 12, as to the limitation “The method of claim 9, wherein when the one or more uplink TCI states are based on the TDM scheme, the uplink transmissions are 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of uplink TCI states are based on the TDM scheme, the uplink transmissions are transmitted in different time resources as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 with d3 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to enable the trade-off of resource and spectrum efficiency at a network (see d3 para. 0021) as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 to yield the predictable result to enable the trade-off of resource and spectrum efficiency at a network with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 21, as to the limitation “The method of claim 13, wherein the one or more uplink TCI states are based on one or more of a space division multiplexing (SDM) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of wherein the one or more uplink TCI states are based on one or more of a space division multiplexing (SDM) scheme, a frequency division multiplexing (FDM) scheme, or a time division multiplexing (TDM) scheme as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 with d3 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to enable the trade-off of resource and spectrum efficiency at a network (see d3 para. 0021) as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 to yield the predictable result to enable the .
Conclusion




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190349964 A1 to: Liou discloses activating the first serving cell and an active UL BWP, wherein the first serving cell or the active UL BWP is not configured with Physical Uplink Control Channel (PUCCH) resource(s). The method further includes the UE does not expect to be indicated to transmit a first Physical Uplink Shared Channel (PUSCH) in the first serving cell or the active UL BWP in Radio Resource Control (RRC) connected mode, wherein the first PUSCH is scheduled by a Downlink Control Information (DCI) format without spatial relation field.

US 20210184812 A1 to MolavianJazi; Ebrahim et al. discloses transmitting a signal or a channel is provided. The method includes receiving a configuration for spatial filters, determining first and second spatial filters from the spatial filters, and determining first and second numbers of repetitions. The spatial filters correspond to spatial relations with reference signals (RSs), respectively. The first and second spatial filters are different. The first and second numbers of repetitions are different. The method further includes transmitting the signal or the channel using the first spatial filter for the first number of repetitions and using the second spatial filter for the second number of repetitions. The second number of repetitions is transmitted after the first number of repetitions.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643